[Cite as Boles v. Knab, 129 Ohio St.3d 222, 2011-Ohio-2859.]




                BOLES, APPELLANT, v. KNAB, WARDEN, APPELLEE.
          [Cite as Boles v. Knab, 129 Ohio St.3d 222, 2011-Ohio-2859.]
Civil procedure — Actions by prisoners — Institutional policy for obtaining
        statement of cashier in support of affidavit of indigency — R.C. 2969.25.
      (No. 2011-0153 — Submitted June 8, 2011 — Decided June 16, 2011.)
       APPEAL from the Court of Appeals for Ross County, No. 10CA3195.
                                 __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Shawn R. Boles, for a writ of habeas corpus.           “The
requirements of R.C. 2969.25 are mandatory, and failure to comply with them
subjects an inmate’s action to dismissal.” State ex rel. White v. Bechtel, 99 Ohio
St.3d 11, 2003-Ohio-2262, 788 N.E.2d 634, ¶ 5; State ex rel. McGrath v.
McDonnell, 126 Ohio St.3d 511, 2010-Ohio-4726, 935 N.E.2d 830, ¶ 1. Boles’s
petition included an affidavit of indigency and sought waiver of prepayment of
the court’s filing fees, but failed to include in his affidavit of indigency a
statement setting forth the balance in his inmate account for each of the preceding
six months, as certified by the institutional cashier, in violation of R.C.
2969.25(C).
        {¶ 2} Boles instead sought leave to file a delayed R.C. 2969.25(C)
statement, but delayed statements are not permitted by the statute.           R.C.
2969.25(C); see also Fuqua v. Williams, 100 Ohio St.3d 211, 2003-Ohio-5533,
797 N.E.2d 982, ¶ 9.
        {¶ 3} Boles asserts that this requirement is unconstitutional, but he fails
to rebut the presumed constitutionality of R.C. 2969.25. See Cleveland v. State,
128 Ohio St.3d 135, 2010-Ohio-6318, 942 N.E.2d 370, ¶ 6 (statutes are presumed
                                  SUPREME COURT OF OHIO




constitutional and will not be invalidated unless the challenger establishes that the
legislation is unconstitutional beyond a reasonable doubt).
         {¶ 4} Boles further claims that an internal prison policy1 that has been in
effect for over ten years prevented him from complying with the requirement of
R.C. 2969.25(C) when he filed his habeas corpus petition. But Boles could have
forwarded his petition and other documents to be filed with the affidavit of
indigency and cashier’s certification to the cashier so that the cashier could have
mailed all of the pertinent documents to the clerk of the Ross County Court of
Appeals. The policy did not prevent Boles’s compliance with the requirement.
         {¶ 5} Therefore, the court of appeals did not err in dismissing Boles’s
petition for failure to comply with R.C. 2969.25.2
                                                                         Judgment affirmed.
         O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                    __________________
         Shawn R. Boles, pro se.
         Michael DeWine, Attorney General, and Elizabeth A. Matune, Assistant
Attorney General, for appellee.
                                 ______________________




1. According to Boles, the policy requires inmates to forward all in forma pauperis and indigency
forms to the prison cashier along with an envelope addressed to the applicable court so that the
cashier can sign the forms and the six-month certification of the inmate account and mail them
directly to the court.

2. We deny appellant’s motion to strike appellee’s merit brief.




                                                 2